DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modules” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 20 recite the limitation “the computation”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USPAPN 2013/0221961) in view of Wang et al. (USPAPN 2011/0044524).
Regarding claim 1, Liu discloses:

wherein the MRI data is complex and comprises magnitude and phase information or real and imaginary information regarding tissue in the object (see para [17] and [57], complex signals including phase and magnitude information regarding an object), and Gaussian noise (see para [57], Gaussian noise);
calculating a magnetic field experienced by the tissue in the object based on modeling the complex MRI data according to tissue composition (see para [19], calculating a local magnetic field);
estimating a magnetic susceptibility distribution of the object based on the calculated magnetic field (see para [18], determining a magnetic susceptibility map based on the local magnetic field), wherein estimating the magnetic susceptibility distribution of the subject comprises:
determining a cost function (see para [8], a cost function), the cost function relating at least a data fidelity term associated with a likelihood function of the Gaussian noise in the MRI data (see para [8], a fidelity term of the likelihood function accounting for spatial variation of noise variance in the Gaussian approximation of the MRI signal), and a first regularization term associated with a structure prior information (see para [8], a regularization term associated with prior information);
determining a magnetic susceptibility distribution based on minimizing the cost function (see para [8] and equation [0.3], determining a magnetic susceptibility distribution by minimizing the cost function); and

However, Liu does not disclose: identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature; a second regularization term associated with enforcing the known uniform susceptibility value in the region of interest in the tissue (Liu discloses, in para [8], that the regularization term may vary, however, does not particularly disclose using a region with uniform susceptibility for the regularization term).
In a similar field of endeavor of providing quantitative susceptibility mapping, Wang discloses:
identifying a region of interest in the tissue that has an approximately uniform susceptibility according to a characteristic feature (see para [32], identifying a region where susceptibility does not vary);
a second regularization term associated with enforcing the known uniform susceptibility value in the region of interest in the tissue (see para [30] and [32], a cost function to be minimized including a regularization term associated with the susceptibility in the region where susceptibility does not vary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Wang, and minimize a cost function with a regularization term for determining quantitative susceptibility of a subject, as disclosed by Liu, wherein the regularization term is further associated with 
Regarding claim 2, Liu further discloses wherein the tissue is selected from: cerebrospinal fluid, blood, soft tissue, muscle, or fat (see para [149], intracerebral hemorrhages).
Regarding claim 5, Liu further discloses wherein the object comprises one or more of a cortex, a putamen, a globus pallidus, a red nucleus, a substantia nigra, and a subthalamic nucleus of a brain, or a liver in an abdomen, or a heart in a chest, or a bone in a body, or a lesion of diseased tissue (see para [159] and fig 11, brain regions).
Regarding claim 6, Liu further discloses wherein tissue composition consists of fat and water, and the magnetic field, the water fraction and the fat fraction in a voxel are computed iteratively from the complex MRI data using an appropriate initialization (see para [156], iterative water and fat decomposition using an initial guess).
Regarding claim 11, Liu and Wang disclose everything claimed as applied above (see rejection of claim 1), and further discloses: a processor; a graphical output module communicatively coupled to the processor; an input module communicatively coupled to the processor; a non-transitory computer storage medium encoded with a computer program, the program comprising instructions (see Liu para [169], [170], and fig 18, a processor 1810, a display 1860, input/output arrangements 1870, and medium 1830).
Regarding claims 12, 15, and 16, Liu and Wang disclose everything claimed as applied above (see rejection of claims 2, 5, 6, and 11).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Wang in view of Dong et al. (“Simultaneous phase unwrapping and removal of chemical shift (SPURS) using graph cuts: application in quantitative susceptibility mapping”).
Regarding claim 7, Liu and Wang disclose everything claimed as applied above (see rejection of claim 6), however, do not disclose wherein an initialization for the iterative computation is determined using simultaneous phase unwrapping and chemical shift determination based on graph cuts or using in-phase echoes.
In a similar field of endeavor of providing quantitative susceptibility mapping, Dong discloses wherein an initialization for the iterative computation is determined using simultaneous phase unwrapping and chemical shift determination based on graph cuts or using in-phase echoes (section II.B and II.C, iterative water and fat decomposition using an initial guess determined, based on simultaneous phase unwrapping and removal of chemical shift via graph cuts).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu and Wang with Dong, and further provide an initial guess for iterative water and fat decomposition based on simultaneous phase unwrapping and removal of chemical shift via graph cuts, as disclosed by Dong, for the purpose of increasing calculation accuracy (see Dong section VI).
Regarding claim 17, Liu, Wang, and Dong disclose everything claimed as applied above (see rejection of claims 7 and 11).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Wang in view of Hernando et al. (“Magnetic susceptibility as a BO field strength independent MRI biomarker of liver iron overload”).
Regarding claim 8, Liu and Wang disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein a quantitative biomaterial map is generated to depict iron by correcting for the fat contribution to the magnetic susceptibility distribution, or to depict fibrosis by correcting for iron contribution to R2*, or to depict bone mineral by utilizing the MRI data with short TE and modeling the MRI data with a bon-specific R2*.
In a similar field of endeavor of providing quantitative susceptibility mapping, Hernando discloses wherein a quantitative biomaterial map is generated to depict iron by correcting for the fat contribution to the magnetic susceptibility distribution (see p654 right column, depicting liver iron by fat-correcting the BO field map), or to depict fibrosis by correcting for iron contribution to R2*, or to depict bone mineral by utilizing the MRI data with short TE and modeling the MRI data with a bon-specific R2*.
Therefore, it would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to combine Liu and Wang with Hernando, and further fat-correct the BO field map to depict liver iron, as disclosed by Hernando, for the purpose of preventing phase variations caused by fat confounding the BO measurements (see Hernando p654 right column).
Regarding claim 18, Liu, Wang, and Hernando disclose everything claimed as applied above (see rejection of claims 8 and 11).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Wang in view of Yablonskiy et al. (USPAPN 2018/0310869).
Regarding claim 9, Liu and Wang disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose wherein tissue oxygen extraction fraction map is generated by including a model of the MRI data magnitude dependence on the deoxyheme concentration.
In a similar field of endeavor of providing quantitative susceptibility mapping, Yablonskiy discloses wherein tissue oxygen extraction fraction map is generated by including a model of the MRI data magnitude dependence on the deoxyheme concentration (see para [54], [57], and [68], calculating an oxygen extraction fraction (OEF) map by using a model of the MRI signal dependence on deoxygenated blood).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu and Wang with Yablonskiy, and further calculate an OEF map, as disclosed by Yablonskiy, for the purpose of providing additional information on brain hemodynamic properties (see Yablonskiy para [54]).
Regarding claim 19, Liu, Wang, and Yablonskiy disclose everything claimed as applied above (see rejection of claims 9 and 11).





Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10 of Wang et al. (USPN 10,890,641). This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, and 13-19 of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, the subject matter of claim 1 of the instant application is repeated in claim 1 of Wang. Claim 1 of Wang includes further limitations than claim 1 of the instant application, therefore, this rejection is made a non-statutory obviousness type.

Allowable Subject Matter
None of the prior art references recited above discloses the subject matter of the claims 3, 4, 10, 13, 14, and 20.
i) Claims 3 and 13 are rejected on the ground of statutory double patenting.
ii) Claims 4 and 14 are rejected on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and accompanied by an approval of a terminal disclaimer or further claim amendments to overcome the double patenting rejection.
iii) Claims 10 and 20 are rejected on the ground of non-statutory double patenting and under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, amended to overcome the 112(b) rejection, and accompanied by an approval of a terminal disclaimer or further claim amendments to overcome the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668